DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2020/0371076 A1; pub. Nov. 26, 2020) in view of Tang et al. (CN 104614337 A; pub. May 13, 2015).
Regarding claim 1, Koenig discloses: a computer-implemented method for forecasting calibration spectra, comprising: providing a machine learning model trained (para. [004]-[0045]) using historical calibration data corresponding to different gas species at different pressures (para. [0041]-[0043]); performing a calibration scan of one gas species at one pressure using an analyzer (para. [0012]); generating calibration data for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan (para. [0038]); generating a concentration measurement (para. [0035]) using the spectrum and at least one of the generated calibration data (para. [0038]). Koenig is silent about: a calibration curve, obtaining a spectrum using the analyzer.
In a similar field of endeavor, Tang et al. disclose: a calibration curve (para. [0032]), obtaining a spectrum using the analyzer (para. [0023], [0032]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
In light of the benefits for toxic gas detection as taught by Tang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Koenig with the teachings of Tang et al.
Regarding claim 2, Koenig discloses: generating calibration curves for the analyzer corresponding to multiple gas species at multiple pressures (para. [0037], [0041]-[0043]).
Regarding claim 3, Tang et al. disclose: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer (para. [0020]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 4 Tang et al. disclose: the one gas is hydrogen sulfide, acetylene, ammonia, carbon dioxide, or water (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 5 Tang et al. disclose: the one gas is oxygen, hydrogen chloride, methane, or carbon monoxide (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 6 Tang et al. disclose: the one gas is methanol, ethane, ethylene, methyl acetylene, propadiene, nitrogen oxides, or sulfur oxides (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 7, Koenig discloses: the machine learning model includes at least one of a neural network model (para. [0007]), a partial least squares model, an inverse least square model, a classic least square model and a principal component regression model.
Regarding claim 8, Koenig and Tang et al. disclose: a system for forecasting calibration spectra, comprising: computer hardware comprising: at least one programmable processor; and machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the computer hardware to perform operations comprising: providing a machine learning model trained using historical calibration data corresponding to different gas species at different pressures; performing a calibration scan of one gas species at one pressure using an analyzer; generating calibration curves for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan; obtaining a spectrum using the analyzer; and generating a concentration measurement using the spectrum and at least one of the generated calibration curves (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 9, Koenig discloses: including generating calibration curves for the analyzer corresponding to multiple gas species at multiple pressures (para. [0037], [0041]-[0043]).
Regarding claim 10, Tang et al. disclose: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer (para. [0020]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 11 Tang et al. disclose: the one gas is hydrogen sulfide, acetylene, ammonia, carbon dioxide, or water (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 12 Tang et al. disclose: the one gas is oxygen, hydrogen chloride, methane, or carbon monoxide (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 13 Tang et al. disclose: the one gas is methanol, ethane, ethylene, methyl acetylene, propadiene, nitrogen oxides, or sulfur oxides (para. [0023]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 14, Koenig discloses: including providing a neural network model trained using historical calibration data corresponding to different gas species at different pressures and temperatures (para. [0029]).
Regarding claim 15, Koenig discloses: the machine learning model includes at least one of a neural network model (para. [0007]), a partial least squares model, an inverse least square model, a classic least square model and a principal component regression model.
Regarding claim 16, Koenig and Tang et al. disclose: a computer program product comprising a machine-readable storage medium encoding instructions that, when executed by one or more programmable processors, cause the one or more programmable processors to perform operations comprising: providing a machine learning model trained using historical calibration data corresponding to different gas species at different pressures; performing a calibration scan of one gas species at one pressure using an analyzer; generating calibration curves for the analyzer corresponding to one or multiple gas species at multiple pressures using the machine learning model and the calibration scan; obtaining a spectrum using the analyzer; and generating a concentration measurement using the spectrum and at least one of the generated calibration curves (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 17, Koenig discloses: including generating calibration curves for the analyzer corresponding to multiple gas species at multiple pressures (para. [0037], [0041]-[0043]).
Regarding claim 18 Tang et al. disclose: including performing multiple calibration scans at one pressure, wherein each of the calibration scans corresponds to a different gas species at the one pressure using the analyzer (para. [0020]) motivated by the benefits for toxic gas detection (Tang et al. para. [0024]).
Regarding claim 19 Koenig discloses: including providing a neural network model trained using historical calibration data corresponding to different gas species at different pressures and temperatures (para. [0029]).
Regarding claim 20 Koenig discloses: the machine learning model includes at least one of a neural network model (para. [0007]), a partial least squares model, an inverse least squares model, a classic least squares model and a principal component regression model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884